Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 17, it is noted that the wherein clause includes a functional relationship: “N*1.22* λ/d, where N represents the viewing distance of the backlight module.”  Note that N is defined as representing the viewing distance of the backlight module.  Applicant, however, have no control over how the backlight module is intended to be used, yet alone the intended viewing distance.  Consequently, it is unclear as to how this functional relationship can define the structure of the claimed invention.  The claim further defines N such that, “N has a value between 3*W and 5*W”.  It is noted, however, that the viewing distance is not limited to only having values 
Regarding claim 7, line 1, use of term “and/or”, it is not clear if the applicant is intending to claim combinations of elements or one of the elements.  Further, all the physical limitations resulting from logical combinations from the usage of the above term does not clearly set forth the metes and bounds of the claim.  	
Finally, for the purposes of the rejection below, issues pointed out above with the claim will be set aside, and all limitations will be treated as limiting the scope of claims 1 and 17. 
Assumptions:  Values for the variables in the equation, as provided in the specification, will be used in the rejection.  Specifically, the specification provides (see paragraph 42) that λ, representing the wavelength of light most sensitive to the human eye, as 5500 Angstroms; and d, representing the pupil diameter of the human eye, as between 2 to 9 mm.  As the claim specifies that N can have the value between 3*W and 5*W, where the width of the lighting area of the substrate is W, for the purposes of the rejection, N can be taken to having value of anywhere from 3*W to 5W.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 17 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Gordon et al (US 2019/0198716: D1).
Referring to claims 1, 2, and 17, D1 discloses a display device comprising a backlight module (see paragraph 36, back light for displays, and FIG. 11A) having a substrate (see paragraph 43, partially removed growth substrate) and a plurality (rows and columns) of miniature LEDs (see paragraph 85, array 115 may include over 10,000 pixels in a 100x100 matrix; see also paragraph 84, micro LED array, note in paragraph 30 of the specification, the term, “mini LEDs” is synonymous with “micro LEDs”) arranged on the substrate, the plurality of miniature LEDs comprising a miniature LED array, the miniature LED array comprising a plurality of LED sub-arrays (see paragraph 85, “FIG 11A may include over 10,000 pixels in any applicable arrangement such as a 100 x 100 matrix), and lighting parameters of each LED sub-array in the miniature LED array are independently controlled (see paragraph 84, pixels in the LED array may be addressable in groups or subsets).
D1 inherently teaches the size of the group or subset as following:  As the display only comprises 100 x 100 pixel elements, the size of the subgroups could range from 2 

    PNG
    media_image1.png
    511
    669
    media_image1.png
    Greyscale

Applicant’s specification (see paragraph 42) gives the wavelength of light most sensitive to the human eye, as 5500 Angstroms (ie, maximum-sensitivity of photopic-vision); and the pupil diameter of the human eye, d, in a range of 2 to 9 mm.  These values are taken as applicant admitted facts.  Minimum value for N*1.22* λ/d taking the -3 x 1.22 x 5500 x 10 -10 / 9 x 10-3 N*1.22* λ/d = 2.68 x 10-6 m.  Note that as the pixel pitch is approximately 120 microns or 120 x 10-6 m, there can exist no subset, or sub-array of a 100 x 100 pixel display that is less than 2.68 x 10-6 m, that is, the minimum value for N*1.22* λ/d.  This fact alone gives an indication of that claims 1 and 17 has a remarkably broad scope.  Note that a minimally sized 1 x 2 pixel sub-array would have a length and width of approximately 120 x 10-6 m x 240 x 10-6 m, both of which are greater than 2.68 x 10-6 m, that is the minimum value for N*1.22* λ/d.  For these reasons, claims 1 and 17 are anticipated by D1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-12, 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al (US 2019/0198716: D1) and common knowledge in the art.
Regarding claims 3-8, 11, and 16, limitations of these claims do not appear to contain any additional features which define more than slight constructional changes which come within the scope of the customary (design) practice followed by persons skilled in the art, especially as the advantages thus achieved can be readily 
Regarding claims 9-10 and 14-15 limitations of these claims do not appear to contain any additional features which define more than slight constructional changes which come within the scope of the customary (design) practice followed by persons skilled in the art, especially as the advantages thus achieved can be readily contemplated in advance; for example, light conversion layer/element which emit light and thus display is necessary element of any device in order for viewer to observe a display. Substrate being flexible is notoriously known in the art as well. Further, light conversion layer having quantum dot material emitting blue light is evidenced (US 2011/0028265, Kurtin et al) to be common knowledge in art.
Regarding claims 12, 18, and 19, limitations of these claims, minimum value of Δy, pixel resolution display area divided in sub-display areas corresponding to LED sub-arrays in length and width directions, and functional limitation of claim 19, do not appear to contain any additional features which define more than slight constructional changes 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vip Patel whose telephone number is (571) 272-2458.    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye “Seye” Iwarere can be reached on (571) 270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
										       /Vip Patel/
										Primary Examiner
         AU 2879